Filed 11/15/22 In re E.A. CA2/6
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re E.A., a Person Coming                                  2d Juv. No. B315127
 Under the Juvenile Court                                   (Super. Ct. No. FJ56399)
 Law.                                                         (Los Angeles County)


 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 E.A.,

      Defendant and Appellant.



      E.A. appeals the juvenile court’s order sustaining a
wardship petition alleging possession of a firearm by minor.
(Welf. & Inst. Code, § 602;1 Pen. Code, § 29610.) He contends the



         All further statutory references are to the Welfare and
         1
Institutions Code, unless otherwise stated.
juvenile court erroneously denied his suppression motion
pursuant to section 700.1. We affirm.
              FACTS AND PROCEDURAL HISTORY
       At about 6:00 p.m., June 2021, two Los Angeles police
officers were on patrol when they noticed a group of
approximately eight males standing in the middle of the street
near the intersection of 17th and Oak Street. The officers also
observed a vehicle in the westbound driving lane of 17th Street
that appeared to be attempting to cross Oak Street but was
blocked by the group standing in the street. The officers stopped
their patrol car to detain the individuals for violating the Vehicle
Code regarding pedestrians on the roadway. (Veh. Code, §
21954.)
       Upon exiting the patrol car, Officer Barrera ordered the
group to the sidewalk. All of the individuals complied except
appellant. Instead, he turned and walked down the street toward
his parked vehicle and attempted to enter it. Meanwhile, as
Officer Yahcamara exited the patrol car, he observed a “bulge” at
appellant’s waistband, which he believed to be the handle of a
firearm. Officer Yahcamara physically detained appellant,
performed a pat search, and recovered a firearm.
       After the group was moved from the street to the sidewalk,
the officers determined the vehicle that they initially believed
was attempting to cross Oak Street was in fact unoccupied and
illegally parked in the driving lane of the street.
       In denying the motion to suppress, the juvenile court
indicated that it had listened to Officer Yahcamara’s testimony
and watched the body-worn camera video of both officers. It
further stated, “I believe that [appellant] was part of the
collective group that was blocking the roadway . . . . ¶ I think it




                                 2
was a lawful detention and a lawful pat down . . . the fruit of
which was a gun. So, the motion is denied.” Thereafter, the
juvenile court sustained the section 602 petition and ordered
appellant to continue as a ward of the court.
                             DISCUSSION
       Appellant erroneously contends the juvenile court erred in
denying his motion to suppress because both the initial detention
and subsequent search were unlawful.
       In reviewing the denial of the suppression motion, we defer
to the juvenile court’s factual findings if supported by substantial
evidence, but independently review its application of the law to
those findings. (In re H.M. (2008) 167 Cal.App.4th 136, 142.)
       The Fourth Amendment guarantees the right to be free of
unreasonable searches and seizures by law enforcement
personnel. (U.S. Const., 4th Amend.; Terry v. Ohio (1968) 392
U.S. 1, 8-9 (Terry).) However, an officer may conduct a brief,
investigative stop when the officer has reasonable suspicion,
supported by articulable facts, that criminal activity may be
afoot. (United States v. Sokolow (1989) 490 U.S. 1, 7; Terry, at p.
22.) An ordinary traffic stop is treated as an investigatory
detention and is justified if it is based on at least reasonable
suspicion that an individual has violated the Vehicle Code or
some other law. (People v. Durazo (2004) 124 Cal.App.4th 728,
734-735.) The reasonable suspicion standard is not based on the
officer’s subjective state of mind, rather it is objective in nature
and determined based on the totality of the circumstances. (In re
Edgerrin J. (2020) 57 Cal.App.5th 752, 762; People v. Letner and
Tobin (2010) 50 Cal.4th 99, 145 (Letner and Tobin); Sokolow, at
p. 8.)




                                 3
       Here, appellant’s initial detention was justified based on
the officers’ observations that appellant, along with seven other
individuals, was unlawfully standing in the middle of the street
blocking a vehicle on the roadway. Vehicle Code section 21954,
subdivision (a) provides: “Every pedestrian upon a roadway at
any point other than within a marked crosswalk or within an
unmarked crosswalk at an intersection shall yield the right-of-
way to all vehicles upon the roadway so near as to constitute an
immediate hazard.”
       Appellant cites People v. Ramirez (2006) 140 Cal.App.4th
849, and contends the stop was “nothing more than a subterfuge”
to detain Hispanic males “for which there was no legal basis.”
This argument lacks merit for the following reasons. First, there
is no evidence in the record to support appellant’s contention that
the officers impermissibly detained him because he is Hispanic.
Second, Ramirez is distinguishable and does not support a
finding that the detention in this case was unlawful. In Ramirez,
the officer witnessed an individual crossing an intersection
diagonally who was already three-quarters of the way from the
other side of the street. The only visible vehicle was the officer’s
patrol car. (Id. at pp. 853-854.) In reversing the trial court’s
denial of the suppression motion, the Court of Appeal concluded
there was no violation of Vehicle Code section 21954 because the
defendant had not impeded anyone on the roadway and the
officer’s patrol car did not pose an “immediate hazard.” (Id. at
pp. 852-854.)
       Appellant contends, like Ramirez, he could not have
violated Vehicle Code section 21954 because there was no
“traffic” at the time of the detention. But appellant’s contention
ignores the officer’s testimony that he observed a vehicle located




                                 4
in the driving lane of 17th Street that appeared to be crossing, or
about to cross, Oak Street. It is irrelevant that the vehicle was
later determined to be unoccupied and parked in the middle of
the street. Rather, the relevant consideration is what
“circumstances [were] known or apparent to the officer” at the
time of the investigative stop. (In re Tony C. (1978) 21 Cal.3d
888, 893.) “‘[W]e cannot reasonably demand scientific certainty
from . . . law enforcement officers where none exists. . . .’” (Letner
and Tobin, supra, 50 Cal.4th at p. 146.) Based on the foregoing
reasons, the initial detention was lawful.
       The detention and pat search of appellant were also lawful.
Officer Yahcamara testified that as he exited his patrol car, he
observed a “bulge” in appellant’s waistband area, which based on
his training and experience, was consistent with the handle of a
firearm. Where, as here, an officer “reasonably suspects that an
individual whose suspicious behavior he or she is investigating is
armed and dangerous to the officer or others, [the officer] may
perform a pat search for weapons.” (In re H.M., supra, 167
Cal.App.4th at p. 143; Terry, supra, 392 U.S. at pp. 24, 30.) In
light of the officer’s suspicion that appellant had a firearm, and
given appellant’s suspicious behavior during the detention,
including his refusal to follow commands, it would be
unreasonable to deny the officer the power to “neutralize the
threat of physical harm.” (See Terry, at p. 24; In re Jeremiah S.
(2019) 41 Cal.App.5th 299, 305; Illinois v. Wardlow (2000) 528
U.S. 119, 124.)
       Finally, appellant’s contention that evidence of the firearm
should be suppressed as fruit of the poisonous tree is meritless.
There was no poisonous tree.




                                  5
                         DISPOSITION
      The judgment (orders denying motion to suppress and
sustaining section 602 petition) is affirmed.
      NOT TO BE PUBLISHED.




                                             YEGAN, J.
We concur:



             GILBERT, P. J.



             BALTODANO, J.




                              6
                    Christina L. Hill, Judge
             Superior Court County of Los Angeles
               ______________________________

     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Noah P. Hill, Supervising Deputy
Attorney General, and Stephanie A. Miyoshi, Deputy Attorney
General, for Plaintiff and Respondent.